PROSPECTUS SUPPLEMENT Filed pursuant to Rule 424(b)(5) (To Prospectus dated February 20, 2014) File No. 333-193746 2,970,509 shares of Common Stock Nova LifeStyle, Inc. Pursuant to this prospectus supplement and the accompanying prospectus, we are offering to investors 2,970,509 shares of our common stock, par value $0.001 per share (“Common Stock”).2,000,001 shares of our Common Stock will be sold to investors for an aggregate cash purchase price of $4,000,002.660,030 shares of our Common Stock will be issued to holders of our 2014 Series A Warrants (as defined herein) in exchange for the termination and surrender of such warrants, and 310,478 shares of our Common Stock will be issued to holders of our 2014 Series C Warrants (as defined herein) in exchange for the surrender and termination of such warrants.In a concurrent private placement, we are also selling to purchasers of shares in this offering a warrant to purchase 1 share of our Common Stock for each share purchased for cash in this offering (the “2015 Warrants”).The 2015 Warrants will be exercisable beginningon the six month anniversary of the date of issuance (the “Initial Exercise Date”) at an exercise price of $2.71 per share and will expire on the 5 year anniversary of the Initial Exercise Date.The 2015 Warrants and the shares of our Common Stock issuable upon the exercise of the 2015 Warrants are not being registered under the Securities Act of 1933, as amended, pursuant to the registration statement of whichthis prospectus supplement and the accompanying prospectus form a part, are not being offered pursuant to this prospectus supplement and the accompanying prospectus and are being offered pursuant to the exemption provided in Section4(a)(2)under the Securities Act. Our Common Stock trades on the NASDAQ Stock Market LLC under the symbol “NVFY.” As of the date of this prospectus supplement, the aggregate market value of our outstanding Common Stock held by non-affiliates was approximately $37,722,534 based on 20,950,263 shares of outstanding Common Stock, of which 9,789,750 shares were held by affiliates as of such date, and a price of $3.38per share, which was the last reported sale price of our Common Stock as quoted on the NASDAQ Stock Market LLC on May 21, 2015. PerShare Total Public offering price of shares $ $ Placement agent’s fees* $ $ Proceeds, before other expenses, to us $ $ * Does not include other additional compensation received by the placement agent, including reimbursement of legal fees and out of pocket expenses or compensation to be paid in connection with the exercise of warrants issued by the Company in connection with a private placement transaction, as further discussed under the heading “Private Placement Transaction and Warrants” herein. We have retained Maxim Group LLC to act as the exclusive placement agent (the “Placement Agent”) in connection with this offering and to use its “reasonable best efforts” to solicit offers to purchase our Common Stock. The Placement Agent is not purchasing or selling any shares of our Common Stock pursuant to this prospectus supplement or the accompanying prospectus, nor are we requiring any minimum purchase or sale of any specific number of shares of our Common Stock.See “Plan of Distribution” beginning on page S-13 of this prospectus supplement for more information regarding these arrangements. Investing in our securities involves a high degree of risk. See the section entitled “Risk Factors” beginning on page S-11 of this prospectus supplement and in the documents we incorporate by reference in this prospectus supplement and the accompanying prospectus. In addition, see “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2014, which has been filed with the Securities and Exchange Commission and is incorporated by reference into this prospectus supplement and the accompanying prospectus. You should carefully consider these risk factors, as well as the information contained in this prospectus supplement and the accompanying prospectus, before you invest. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. We estimate the total expenses of this offering, excluding the Placement Agent’s fees and cost reimbursements, will be approximately $145,000. Because there is no minimum offering amount required in this offering, the actual offering amount, the Placement Agent’s fees and net proceeds to us, if any, in this offering may be substantially less than the total offering amounts set forth above. We are not required to sell any specific number or dollar amount of the securities offered in this offering, but the Placement Agent will use its reasonable efforts to arrange for the sale of all of the securities offered. The closing of the sale of securities will take place on or about June 1, 2015. The date of this prospectus supplement is May 28, 2015 TABLE OF CONTENTS Prospectus Supplement PROSPECTUS SUPPLEMENT SUMMARY S-5 RISK FACTORS S-11 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS S-12 USE OF PROCEEDS S-12 DESCRIPTION OF SECURITIES WE ARE OFFERING S-13 PLAN OF DISTRIBUTION S-13 PRIVATE PLACEMENT TRANSACTION AND WARRANTS
